United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF THE AIR FORCE, HILL
AIR FORCE BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1960
Issued: May 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated June 12, 2008 in which an Office hearing
representative affirmed the termination of his entitlement to wage-loss compensation. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office met its burden of proof in terminating appellant’s
entitlement to wage-loss compensation benefits for the period beginning November 2, 2007.
FACTUAL HISTORY
On July 18, 2005 appellant, then a 42-year-old nondestructive tester, filed a traumatic
injury claim alleging that on June 11, 2005 he suffered pain in the right side of his buttocks and
lower back when he slipped and fell while stepping off of a platform. He stopped work on
July 11, 2005. The Office accepted the claim for displaced lumbar intervertebral disc and
authorized an L5-S1 microdiscectomy, which appellant underwent on August 23, 2005. On

March 6, 2006 Dr. Blake G. Welling, a Board-certified neurosurgeon, released appellant from
care and advised that he could return to unrestricted work. On March 13, 2006 Dr. Douglas
Shepherd, a physiatrist, released appellant to work with no restrictions. He stated that appellant
should work four hours a day gradually increasing the number of hours worked. On April 3,
2006 Dr. Shepherd noted that appellant was capable of working full duty. On April 24, 2006 he
advised that appellant reached maximum medical improvement and could continue to work full
duty.
In a consultation report of September 15, 2006, Dr. David J. Nathan, a neurosurgeon,
noted that appellant had experienced significant midline low back pain and buttock pain for
approximately one year. He advised that the pain was incapacitating, noting that appellant was
unable to work and had been having issues with his employment as a result. In a September 15,
2006 return to work form, Dr. Nathan advised that appellant had low back and leg pain and
weakness due to lumbar herniated disc, which required surgical intervention. He advised that
appellant was to remain off work until February 2007.
In a letter dated September 27, 2006, the employing establishment issued a notice of
proposed removal to appellant on the basis of unauthorized absence of more than 10 consecutive
calendar days and disregard of directives. Appellant was provided 20 days to respond.
On October 17, 2006 appellant underwent a lumbar fusion and did not return to work.
The Office authorized the surgery. It also paid continuing wage-loss compensation after his
surgery.
By letter dated November 1, 2006, the employing establishment notified appellant that he
was terminated from employment effective October 31, 2006. It noted that appellant did not
reply to its September 27, 2006 removal proposal. The employing establishment found that both
charges were supported by the evidence and warranted his removal. It also advised that either of
the charges, when considered separately, would result in a decision to remove.
On May 29, 2007 Dr. Nathan released appellant to work with restrictions.
On July 16, 2007 the Office contacted the employing establishment advising that
appellant was able to return to work with restrictions. It inquired regarding whether the
employing establishment had employment available for appellant within his restrictions. On
July 19, 2007 the employing establishment advised the Office that it was unable to offer
appellant work as he was no longer an employee. The employing establishment submitted
documents indicating that appellant had resigned his position in lieu of being removed.
In a September 5, 2007 report, Dr. Nathan advised that appellant reached maximum
medical improvement. Appellant was released to work with permanent restrictions.
On September 18, 2007 the Office issued a notice of proposed denial of compensation for
wage-loss benefits. It noted that appellant had been released to return to work on
September 5, 2007. The Office also found that on November 1, 2006 he had been terminated for
cause from the employing establishment and that there was no evidence that he was terminated
because of the effects of his work injury. Appellant was afforded 30 days to submit evidence in
support of his claim.
2

In an October 17, 2007 letter, appellant stated that he had been under physician’s care for
his work injury since July 11, 2005 and he was still under physician’s care when he was
terminated on October 31, 2006.
By decision dated November 2, 2007, the Office terminated appellant’s entitlement to
compensation for wage-loss benefits effective November 2, 2007 as he was terminated from his
employment for cause.1 It noted that appellant was paid temporary total disability for the work
injury after the employing establishment terminated him as the medical evidence supported a
continuing work-related total disability. The Office found, however, appellant was no longer
entitled to continuing wage loss for temporary total disability as the medical evidence now
supports that appellant is capable of returning to work. It further found that appellant was not
able to return to work due to the fact he was terminated for cause and not because of his work
injury.
On November 13, 2007 appellant, through his attorney, disagreed with the November 2,
2007 decision and requested a telephonic hearing. A telephonic hearing was held on
February 12, 2008.
In a March 7, 2008 letter, the employing establishment advised that appellant had
voluntarily resigned on October 31, 2006 in lieu of removal. A copy of the corrected standard
Form 50 was attached.
By decision dated June 12, 2008, the Office hearing representative affirmed the Office’s
decision terminating entitlement to wage-loss compensation benefits on or after
November 2, 2007. The hearing representative found that appellant’s work stoppage on or after
November 2, 2007, the date appellant’s wage-loss compensation benefits were terminated, was
not due to his physical inability to perform his assigned duties, but rather was a result of
misconduct.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.2 Once
the Office accepts a claim, it has the burden of proof to justify termination or modification of
compensation benefits.3 After it has determined that an employee has disability causally related
to his federal employment, the Office may not terminate compensation without establishing that
the disability has ceased or that it is no longer related to the employment.4
1

The Office advised that appellant’s medical treatment benefits remained open for necessary treatment for his
accepted condition and that the decision did not affect his entitlement to a schedule award for any established workrelated permanent partial impairment.
2

5 U.S.C. § 8102(a).

3

Harold S. McGough, 36 ECAB 332 (1984).

4

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).

3

The Board has held that when a claimant stops work for reasons other than his accepted
employment injury, he has no disability within the meaning of the Act.5
ANALYSIS
The Office accepted that appellant sustained a displaced lumbar intervertebral disc on
June 11, 2005 as a result of a slip and fall. The record reflects it authorized appellant’s
October 17, 2006 surgery and paid appropriate wage-loss compensation. This includes the
period of time after appellant underwent his authorized surgery and was totally disabled. The
evidence reflects that appellant was temporary totally disabled until Dr. Nathan released him to
work with restrictions on May 29, 2007 and again on September 5, 2007.
The evidence further reflects that appellant was initially removed for cause from his job
on October 31, 2006. Subsequently, the employing establishment modified this to reflect that
appellant resigned in lieu of being removed. The Board has held that, when a claimant stops
works for reasons unrelated to his accepted employment injury, he has no disability within the
meaning of the Act.6 In this case, the evidence supports that appellant’s resignation on
October 31, 2006 was precipitated by the employing establishment’s impending termination for
misconduct unrelated to his work injury. The employing establishment informed appellant that
he was going to be terminated for cause. In its September 27, 2006 letter, the employing
establishment notified appellant that it planned to remove him from employment on the basis of
unauthorized absence of more than 10 consecutive calendar days and for disregard of directives.
Appellant was given a chance to respond but he did not reply to the employing establishment’s
letter prior to his separation from the employing establishment. Accordingly, the evidence
supports that appellant’s resignation on October 31, 2006 was precipitated by the employing
establishment’s proposed removal due to unauthorized absences and disregard of directives.
Thus, appellant’s separation from his job on October 31, 2006 was due to reasons other than his
accepted employment injury.
However, on October 17, 2006 appellant underwent authorized surgery, which rendered
him totally disabled until May 29, 2007 when Dr. Nathan released him to return to work with
restrictions. On September 5, 2007 Dr. Nathan again opined that appellant could return to work
with restrictions. Thus, as appellant was totally disabled from October 17, 2006 until May 29,
2007, the Office properly paid him total disability compensation since residuals of his work
injury precluded him from performing any type of work. After Dr. Nathan released appellant to
restricted work on May 29, 2007, however, it was reasons other than his accepted employment
injury that precluded him from returning to work. As appellant’s employment injury was no
longer the reason for him not working, the Office properly terminated his wage-loss benefits
effective November 2, 2007. After he was provided notice of the proposed termination of
compensation on September 18, 2007, he did not proffer any medical evidence that he remained
totally disabled due to his accepted condition. The most current medical evidence before the

5

John W. Normand, 39 ECAB 1378 (1988).

6

See Richard A. Neidert, 57 ECAB 474 (2006). See also John W. Normand, supra note 5; Federal (FECA)
Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b)(1)(c) (May 1997).

4

Office at the time of its November 2, 2007 decision supported that appellant could return to work
with restrictions.
While appellant asserts that he was still under medical care when he was terminated on
October 31, 2006,7 he has not alleged nor does the record establish that his resignation was
precipitated for reasons other than misconduct. He did not submit any evidence to establish that
his proposed termination was in error or withdrawn or that it was precipitated by his employment
injury. The fact that appellant resigned on October 31, 2006 does not change the fact that the
withdrawal of his position was premised on the misconduct. As the withdrawal of his position
was premised on misconduct, he was not entitled to wage-loss compensation when his total
disability ceased and he was released to return to work with restrictions.
As there is no evidence that appellant’s inability to return to work was related to any
continuing work injury, the Office met its burden of proof in terminating his wage-loss
compensation effective November 2, 2007.
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s wageloss compensation on and after November 2, 2007.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
hearing representative’s decision dated June 12, 2008 is affirmed.
Issued: May 5, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

It is noted that the Office paid temporary total disability until it terminated appellant’s wage-loss compensation
benefits effective November 2, 2007.

5

